Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
We adhere to our former conclusion in this case. The evidence fails to disclose any authority on the part of either Wines & Co. or Rhodes & Co. to receive the money in question. It is clear, in fact, that no such authority existed, and that the engagement of *706these parties terminated upon the gold being deposited at the Mint in San Francisco. The terms of this engagement were known to the defendant; and in withdrawing the proceeds, he must have been aware that he was acting outside of the scope of his employment as agent. Of course, he could do for his principals nothing which they could not do for themselves; and in assuming to act for them in a matter to which he knew their authority did not extend, he incurred a personal liability from which he had no power to relieve himself.
Judgment affirmed.